DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 12/31/2019.
Claims 1-20 are pending for consideration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 13-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to signal per se.
	Claim 13 recites "A computer-readable medium storing instructions thereon to be executed by a processor in a cloud-based database, the instructions, when executed". Furthermore, the applicant's specification ¶60 discloses “instructions from an external memory (e.g., an external drive in wired or wireless communication with the processing unit 300) or may be provided executable instructions by a transitory or non-transitory computer-readable medium”.  The further example in the paragraph does not set for a clear definition of the limitation “computer-readable medium” as a non-transitory medium.In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007) (signals similar to the transitory, propagating signals held to be non-statutory).
	As such, the claim is not limited to statutory subject matter and is therefore non-statutory. 	The dependent claims 14-20 are also rejected for the same reason.
	For application examination against prior art, the examiner will apply prior art to this claim as best understood, with the assumption that the applicant will amend to overcome the stated 101 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pothoff et al. (US 20190163579 A1, hereinafter Pothoff) in view of Amirishetty et al. (US 20190012244 A1 Amirishetty).
Regarding claim 1, Pothoff teaches a method, in a cloud-based database, comprising:
		receiving a plurality of redo log records to be applied to a database ([0044], obtaining an index copy at a log point that precedes the start of any database transactions that are not committed in the database at the recovery point (210); [0065], Read the transaction log (sample transaction log 300)), data in the database being stored in a plurality of pages in page stores ([0062], sample backup index copy 400 may include several pages);
		parsing the plurality of redo log records within a predefined boundary to determine ([0065], extract records between the start of the backup copy (LRSN 1115) to the recovery point (LRSN 1147)), for each given redo log record, a corresponding page to which the given redo log record is to be applied (Fig. 3

    PNG
    media_image1.png
    747
    891
    media_image1.png
    Greyscale

; [0067], Read pages from the backup index, and apply sorted log records (e.g., sorted log records 600) to the pages; [Examiner note: column Index Page # holds the page index corresponding to each row/record in the able]); and
		reordering the plurality of redo log records by corresponding page ([0066], sort log records in the transaction log (sample transaction log 300) in page order).
		Pothoff does not explicitly disclose storing the reordered redo log records to be applied to the page store of the database.		On the other hand, Amirishetty teaches storing the reordered redo log records to be applied to the page store of the database ([0021], generating redo log records and storing them in redo log 120. Redo log records include redo records and other kinds of records for supporting failure recovery, redo log records are ordered sequentially within redo log 120, redo log 120 comprises a plurality of redo log files).		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Amirishetty, which teaches to store ordered redo log records into the teaching of Pothoff to result in the limitations of the claimed invention ([Examiner note: using Amirishetty’s teaching, the sorted log records taught by Pothoff is stored in a redo log taught by Amirishetty]).
		One of ordinary skilled would be motivated to do so as incorporating Pothoff’s teaching would help improve performance since the log records don’t have to be retrieved and sorted every time they are needed. In addition, both of the references (Pothoff and Amirishetty) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, performing database recovery using redo records. This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claim 2, Pothoff in view of Amirishetty teaches the method of claim 1, wherein the plurality of redo log records are reordered to group together two or more redo log records on the basis of a same page identifier (Pothoff [0066], Sort log records in the transaction log (sample transaction log 300) in page order; Fig. 6

    PNG
    media_image2.png
    619
    892
    media_image2.png
    Greyscale

[Examiner note: Index page # column has page #14 grouped together, and page #15 grouped together]).
	Same rationale applies to claims 13-14, since they recite similar limitations as those of claims 1-2.

Claims 3-6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pothoff et al. (US 20190163579 A1, hereinafter Pothoff) in view of Amirishetty et al. (US 20190012244 A1 Amirishetty) and further in view of Xue et al. (US 20210097035 A1, Xue)..
		Pothoff in view of Amirishetty does not explicitly disclose for a given group of two or more redo log records corresponding to a same given page, generating a merged redo log record, the merged redo log record being a single record having the two or more redo log records as contents.
		On the other hand, Xue teaches:
		for a given group of two or more redo log records corresponding to a same given page, generating a merged redo log record, the merged redo log record being a single record having the two or more redo log records as contents ([0005], generate a plurality of redo records including one redo record for each write request of the plurality of write requests; select a subset of the plurality redo records, each redo record of the subset comprising an identical data location identifier; combine the redo records of the subset into a consolidated redo record; [0006], The data location identifier may comprise a page identifier);
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Xue, which teaches combining redo records into a single record into the teaching of Pothoff in view of Amirishetty to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Xue’s teaching would help to reduce memory usage and improve transmission efficiency. In addition, both of the references (Xue and Pothoff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing 
	Regarding claim 4, Pothoff in view of Amirishetty and Xue teaches the method of claim 3, wherein the merged redo log record includes a header containing information identifying the given page (Xue [0006], The data location identifier may comprise a page identifier; Xue [0068], the consolidated redo record 461 comprises a consolidated type indicator 462, a consolidated data location identifier 464, and an overall length value 470. The consolidated type indicator 462 may be a “flag”).

	Regarding claim 5. The method of claim 3, further comprising:
		identifying, in the merged redo log record, at least two redo log records to be applied to the given page (Xue [0022], combine a first value of a first redo record of the subset and a second value of a second redo record of the subset into a merged value included in a segment of the consolidated redo record; see also ¶12, see also ¶5 and ¶6);
	determining a combined redo log record, the combined redo log record, when applied to the given page, effecting a state change to the given page that is equivalent to a cumulative state change to the given page that is effected by the at least two redo log records (Xue [0022], the first value representing a first write operation on a first offset in a page, the second value representing a second write operation on a second offset in the page, and the merged value representing a 
		replacing, in the contents of the merged redo log record, the identified at least two redo log records with the combined redo log record (Xue [0026], receive the plurality of write requests to modify one or more pages of the database, transmit the consolidated redo record; and a target node adapted to receive the consolidated redo record from the computing node).
		It is obvious to a person of ordinary skill in the art before the effective filing date to further incorporate the teachings of Xue, which teaches combining redo records into a single record when the combined data represents the combination of the first write and the second write data, and send the combined record instead of plural of original redo records into the teaching of Pothoff in view of Amirishetty to result in the limitations of the claimed invention ([Examiner note: the sending of the final combined records corresponds to the replacing of the first and the second redo records with the combined record).		One of ordinary skilled would be motivated to do so as incorporating Xue’s teaching would help to reduce memory usage and improve transmission efficiency. In addition, both of the references (Xue and Pothoff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing redo logs of databases. This close relation between both of the references highly suggests an expectation of success when combined. 

the method of claim 1 (see discussion above).
		Pothoff in view of Amirishetty does not explicitly disclose:
		for a given group of two or more redo log records corresponding to a same given page, identifying at least two redo log records to be applied to the given page;
		determining a combined redo log record, the combined redo log record, when applied to the given page, effecting a state change to the given page that is equivalent to a cumulative state change to the given page that is effected by the at least two redo log records; and
		wherein the identified at least two redo log records are replaced with the combined record.		On the other hand, Xue teaches :		for a given group of two or more redo log records corresponding to a same given page ([0005], select a subset of the plurality redo records, each redo record of the subset comprising an identical data location identifier; [0006] The data location identifier may comprise a page identifier; see also ¶22), identifying at least two redo log records to be applied to the given page (¶12, combine a first value of a first redo record of the subset and a second value of a second redo record of the subset);
		determining a combined redo log record, the combined redo log record, when applied to the given page, effecting a state change to the given page that is equivalent to a cumulative state change to the given page that is effected by the at least two redo log records (¶12, combine a first value of a first redo record of the subset and a second value of a second redo record of the subset into a merged value included in a segment of the consolidated redo record, the first value representing a first write operation on a first offset in a page, the second value representing a second write operation on a second offset in the page, and the merged value representing a combination of the first write operation and of the second write operation); and
		wherein the identified at least two redo log records are replaced with the combined record (¶5, receive a plurality of write requests to modify one or more pages of a database, transmit the consolidated redo record to a target node). 
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Xue, which teaches combining redo records into a single record into the teaching of Pothoff in view of Amirishetty to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Xue’s teaching would help to reduce memory usage and improve transmission efficiency. In addition, both of the references (Xue and Pothoff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing redo logs of databases. This close relation between both of the references highly suggests an expectation of success when combined.
	Same rationale applies to dependent claims 15-17, since they recite similar limitations as those of dependent claims 3 and 5-6.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pothoff in view of Amirishetty and further in view of Brahmadesam et al. (US 10929428 B1, hereinafter Brahmadesam).
	Regarding claim 7, Pothoff in view of Amirishetty teaches the method of claim 1 (see discussion above).		Pothoff in view of Amirishetty does not explicitly disclose wherein the method is performed in a storage abstraction layer (SAL) in the cloud-based database, and wherein the reordered redo log records is stored in a buffer for transmission to be applied to the page store.		On the other hand, Brahmadesam teaches the method is performed in a storage abstraction layer (SAL) in the cloud-based database, and wherein the reordered redo log records is stored in a buffer for transmission to be applied to the page store (col. 4, lines 40-57, a data storage system in a cloud computing environment; col. 5, lines 11-30, some of the lowest level operations of a database, (e.g., backup, restore, snapshot, recovery, and/or various space management operations) may be offloaded from the database engine to the storage layer and distributed across multiple nodes and storage devices; Fig. 7, col. 20, lines 9-33, replication agent(s) 730 may implement a log cache 732 which may store log records from the log stream. In this way, if communication failures (e.g. dropped packets, network partitions) or other interruptions cause some log records to be missed in inter-CSD log replication 714, then log cache 732 may be able to supply the missing records, [Examiner note: Pothoff already teaches the redo log records are reordered]).		It is obvious to a person of ordinary skill in the art before the effective filing 
		One of ordinary skilled would be motivated to do so as incorporating Brahmadesam’s teaching would help improving scaling to larger demand and improving reliability. In addition, both of the references (Brahmadesam and Pothoff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing redo logs of databases. This close relation between both of the references highly suggests an expectation of success when combined.

	Regarding claim 8, Pothoff in view of Amirishetty teaches the method of claim 1 (see discussion above).		Pothoff in view of Amirishetty does not explicitly disclose wherein the method is performed in a storage layer in the cloud-based database, and wherein the page store is in the storage layer of the cloud-based database.
		Brahmadesam teaches the method is performed in a storage layer in the cloud-based database, and wherein the page store is in the storage layer of the cloud-based database (col. 4, lines 40-57, a data storage system in a cloud computing environment; col. 5, lines 11-30, some of the lowest level operations of a database, (e.g., backup, restore, snapshot, recovery, and/or various space management operations) may be offloaded from the database engine to the storage layer and distributed across multiple nodes and storage devices). 
		One of ordinary skilled would be motivated to do so as incorporating Brahmadesam’s teaching would help improving scaling to larger demand and improving reliability. In addition, both of the references (Brahmadesam and Pothoff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing redo logs of databases. This close relation between both of the references highly suggests an expectation of success when combined.

Claims 9-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pothoff in view of Amirishetty and further in view of Gurajada (US 20190354446 A1, hereinafter Gurajada).
	Regarding claim 9, Pothoff in view of Amirishetty teaches the method of claim 1 (see discussion above).		Pothoff in view of Amirishetty does not explicitly disclose wherein the predefined boundary includes a predefined start boundary that is coincident with a mini-transaction (MTR) boundary and includes a predefined end boundary that is coincident with the same or different MTR boundary.
		On the other hand, Gurajada teaches predefined boundary includes a predefined start boundary that is coincident with a mini-transaction (MTR) boundary and includes a predefined end boundary that is coincident with the same or different MTR boundary ([0006], Each transaction block can be associated with a database transaction and can comprise a plurality of log records corresponding to operations of the associated database transaction; [0060], starting from the first transaction block (X.sub.A at time t.sub.3) that immediately follows the last fully committed transaction block (X.sub.fully) in a time wise increasing direction to the last transaction block in the potentially uncommitted region (X.sub.root), linking together only those transaction blocks whose associated transactions are complete and committed; [0061], transaction is deemed complete and committed if and only if the syslogs leg of the transaction is committed).
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Gurajada, which teaches to scan transaction logs starting from a first transaction block to the last transaction block for complete and committed transactions, into the teaching of Pothoff in view of Amirishetty to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Gurajada’s teaching would help providing the details to the teaching that Pothoff discloses. In addition, both of the references (Gurajada and Pothoff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing redo logs of databases. This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claim 10, Pothoff in view of Amirishetty and Gurajada teaches the method of claim 9, wherein the predefined start boundary is coincident with a start of a first MTR boundary, and the predefined end boundary is coincident with an end of the first MTR boundary ([0006], Each transaction block can be associated with a database transaction and can comprise a plurality of log records corresponding to operations of the associated database transaction; [0060], starting from the first transaction block (X.sub.A at time t.sub.3) that immediately follows the last fully committed transaction block (X.sub.fully) in a time wise increasing direction to the last transaction block in the potentially uncommitted region (X.sub.root), linking together only those transaction blocks whose associated transactions are complete and committed; [0061], transaction is deemed complete and committed if and only if the syslogs leg of the transaction is committed; [Examiner note: the increasing or decreasing of the number of blocks, in this case, decreasing down to 1, has no patentable significance since it does not produce a new and unexpected result, see MPEP 2144.04 (VI) (B), and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]).

	Regarding claim 11, Pothoff in view of Amirishetty and Gurajada teaches the method of claim 9, wherein the predefined start boundary is coincident with a start of a first MTR boundary, and the predefined end boundary is coincident with an end of a second MTR boundary ([0006], Each transaction block can be associated with a database transaction and can comprise a plurality of log records corresponding to operations of the associated database transaction; [0060], starting from the first transaction block (X.sub.A at time t.sub.3) that immediately follows the last fully committed transaction block (X.sub.fully) in a time wise increasing direction to the last transaction block in the potentially uncommitted region (X.sub.root), linking together In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)])
	Same rationale applies to dependent claims 18-20, since they recite similar limitations as those of dependent claims 9-11.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pothoff in view of Amirishetty and Gurajada and further in view of Ohno et al. (US 20050027749 A1, hereinafter Ohno).
	Regarding claim 12, Pothoff in view of Amirishetty and Gurajada teaches the method of claim 9 (see discussion above).
	However, Pothoff in view of Amirishetty and Gurajada does not explicitly disclose wherein the predefined boundary is coincident with a group flush buffer (GFB) boundary.	On the other hand, Ohno teaches the predefined boundary is coincident with a group flush buffer (GFB) boundary ([0049], the process of updating the data in the external storage 20 by flushing the data in the buffer 12 in such an intermittent manner is referred to as a checkpoint process. Thus, the data on the buffer 12 of the host computer 10 and the data stored in the external storage are put in a consistent state. 
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Ohno, which teaches to scan transaction logs starting from a first transaction block to the last transaction block for complete and committed transactions, into the teaching of Pothoff in view of Amirishetty and Gurajada to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Ohno teaching would help improving performance. In addition, both of the references (Ohno and Pothoff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing redo logs of databases. This close relation between both of the references highly suggests an expectation of success when combined.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11080262 B1 - the storage nodes may receive redo log records and to coalesce them to create new versions of the corresponding data pages and/or additional or replacement log records.
US 20190236168 A1 - in-memory storage engine persists the transactions that are performed on the one or more in-memory tables and/or indexes by writing transaction log entries representing the transactions to a transaction log which is stored in non-volatile memory outside of the memory enclave.
US 20190050298 A1 - The recovery log data which are sorted in the respective specific data blocks acquired by the database management server 1000 are sequentially applied, and as a result, a recovery may be performed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


09/24/2021
/V.H.H/

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162